Exhibit 10.26(b)
AMENDMENT TO NOTE AGREEMENT
     This Amendment (this “Amendment”), dated as of March 10, 2010, to the Note
Agreement, dated as of November 17, 2009 (the “Note Agreement”), is made and
entered into by and between Endeavour International Corporation, a Nevada
Corporation (the “Company”), the Initial Noteholders listed on the signature
pages hereto and the Guarantors listed on the signature pages hereto.
RECITALS
     WHEREAS, the parties hereto have entered into the Note Agreement; and
     WHEREAS, the parties to this Amendment desire to make certain amendments to
the Note Agreement in order to clarify the meaning of Section 10.2 of the Note
Agreement, all as specifically set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Note Agreement has the
meaning assigned to such term in the Note Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Note Agreement shall, after this Amendment becomes effective, refer to the Note
Agreement as amended hereby.
Section 2. Amendment. Section 10.2 of the Note Agreement is amended and restated
in its entirety as follows:
10.2 Common Stock Repurchase. The Company shall neither (A) purchase, redeem or
otherwise acquire any shares of the common stock, par value $0.001 per share, of
the Company at a price per share greater than the Current Market Price (as
defined in the Certificate of Designations of Series C Preferred Stock of the
Company filed October 20, 2006, as amended) nor (B) except as expressly
permitted by Sections 10.5 and 10.8 hereof, purchase, redeem or otherwise
acquire Options or Convertible Securities (as defined in the Certificate of
Designations of Series C Preferred Stock of the Company filed October 20, 2006,
as amended) for a consideration per share of common stock into which such
security is convertible or exchangeable greater than the Current Market Price as
of the date of such purchase, redemption or acquisition, as applicable.
Section 3. Governing Law. THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS RULES THEREOF TO THE EXTENT
THEY ARE NOT

 



--------------------------------------------------------------------------------



 



MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION.
Section 4. Counterpart; Facsimile. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Amendment by signing
any such counterpart. Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.
Section 5. Effect of Amendment. This Amendment shall be effective as of
November 17, 2009 upon its execution and delivery by a number of Noteholders
holding at least two-thirds of the principal amount of all Notes. Except as
amended hereby, the Note Agreement shall remain unchanged and effective. The
Note Agreement as amended hereby shall continue in full force and effect.
[Signature Pages Follow]
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            ENDEAVOUR INTERNATIONAL CORPORATION
      /s/ J. Michael Kirksey       J. Michael Kirksey      Chief Financial
Officer     

 



--------------------------------------------------------------------------------



 



Signatures

     
/s/Gaurav Bhandari
 
Gaurav Bhandari
   
Goldman, Sachs Investment Partners Master Fund, L.P.
   

         
/s/ Terence Aquino
 
Terence Aquino
  /s/ Mark J. Vanacore
 
Mark J. Vanacore    
Chief Financial Officer
  Trading Manager    
Eton Park Capital Management, LP
  High Bridge International, LLC.    
 
       
/s/ Terence Aquino
 
Terence Aquino
  /s/ Martin Kobinger
 
Martin Kobinger    
Chief Financial Officer
  Investment Manager    
Eton Park Master Fund, LTD.
  Capital Ventures International    
 
       
/s/ Mary Lee
 
Mary Lee
  /s/ R. Jeffrey Bruce
 
R. Jeffrey Bruce    
Chief Legal Officer
  Vice President    
TPG-Axon Partners, L.P.
  Professional Life and Casualty      
/s/ Mary Lee
 
Mary Lee
  /s/ J. Baker Gentry, Jr.
 
J. Baker Gentry, Jr.    
Chief Legal Officer
  Investment Advisor    
TPG-Axon Partners(Offshore), LTD.
  HBK Master Fund, L.P.    

     
/s/ Paul Smith
 
Paul Smith
   
General Counsel
   
Magnetar Capital Master Fund, LTD.
   

 